Citation Nr: 1732597	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-11 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent prior to September 13, 2010, and in excess of 70 percent from September 13, 2010 for posttraumatic stress disorder (PTSD) with alcohol abuse.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from May 23, 2006 to August 13, 2007.

3. Entitlement to special monthly compensation (SMC) at the housebound rate from May 23, 2006 to September 12, 2010.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 50 percent evaluation, effective May 23, 2006.

In an October 2012 decision, the RO granted a 70 percent rating for PTSD, but only as of September 13, 2010.  The Veteran; however, is presumed to be seeking even higher ratings during the entire period under appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1. Prior to September 13, 2010, the Veteran's PTSD with alcohol abuse was manifested mainly by passive suicidal ideation and obsessions, poor impulse control, and inability to establish and maintain effective relationships.

2. From September 13, 2010, the Veteran's PTSD with alcohol abuse is manifested mainly by depressed mood, anxiety, chronic sleep impairment, disturbances of mood and motivation, and difficulty adapting to stressful circumstances.

3. The evidence establishes that from May 23, 2006 to August 13, 2007, the Veteran was unable to obtain or sustain substantially gainful employment as a result of his PTSD.

4. From May 23, 2006 to September 12, 2010, his additional disabilities independently were rated a combined 60 percent disabling.


CONCLUSIONS OF LAW

1. Prior to September 13, 2010, the criteria for an initial disability rating of 70 percent for PTSD with alcohol abuse were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. From September 13, 2010, the criteria for a disability rating in excess of 70 percent for PTSD with alcohol abuse are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3. From May 23, 2006 to August 13, 2007, the criteria for an award of TDIU were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).

4. From May 23, 2006 to September 12, 2010, the criteria for SMC at the housebound rate were met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350 (i) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In an October 2006 letter, the Veteran was provided notice on the "downstream" issues of disability ratings and effective dates, prior to the December 2008 rating decision on appeal.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's service and VA treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claim.

The Veteran was provided multiple VA examinations in connection with the claim.  The Board finds the examination reports contains adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

The RO has rated the Veteran's PTSD with alcohol abuse under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R § 4.130, 9411.  The General Rating Formula is as follows:

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  An examiner's classification of the level of psychiatric impairment, by words or a GAF score is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  See also 38 C.F.R. § 4.126(a).

A January 2007 letter from the Veteran's VA outpatient psychologist noted he had combat nightmares once or twice weekly, daily intrusive recollections, occasional flashbacks, cued psychological distress, social isolation, active avoidance of combat-related thoughts and feelings, loss of interest in and reduced frequency of activities, restricted affect with explosive anger, foreshortened sense of future, sleep difficulty, irritation with verbal aggression, poor concentration, hypervigilance, hyperstartle, and survivor guilt.

On December 2008 VA examination, the examiner noted the Veteran took an antidepressant and received individual psychotherapy.  The Veteran reported he had been divorced from his second wife for three months, and that she had a restraining order against him.  He stated he had one daughter with whom he did not keep in touch.  He said he did not have many friends, and described his leisure pursuits as spending time at the VA and watching television.  He denied a history of suicide attempts.  While he acknowledged a history of violence and assaultiveness, he stated, "Now I only verbally go off."  He also reported he had legal or other problematic consequences from alcohol use.

The examiner noted the Veteran was restless and tense with constricted affect.  His mood was anxious and dysphoric.  He was easily distracted, but fully oriented with a rambling thought process.  His thought content included passive and transient suicidal ideation and obsessions, but no delusions, hallucinations, panic attacks, or homicidal thoughts.  He reported interrupted sleep and poor impulse control with episodes of violence, but denied problems with activities of daily living.  The examiner diagnosed chronic, severe PTSD with secondary alcohol abuse, and assigned a GAF score of 48.  The examiner noted that the Veteran's symptoms of anxiety, depression, hypervigilance, poor anger management, and irritability resulted in reduced reliability and productivity.

On September 2010 VA examination, the Veteran reported continued use of an antidepressant, but no longer was in therapy.  He denied social relationships, reporting he felt his daughter was "just going to use me," and that he no longer saw anyone from the VA.  He said he never had any hobbies other than watching television and gardening.  The mental status examination was unchanged since the previous examination; however, the examiner noted the Veteran now had problems with activities of daily living, specifically severe problems with shopping, traveling, and other recreational activities.  The diagnosis and GAF score were unchanged.  The examiner noted the Veteran's PTSD symptoms, to include anxiety, obsessions, depression, and poor concentration, caused reduced reliability and productivity and were obstacles to his ability to manage gainful employment and relate well with others in a work setting.

On April 2013 VA examination, the Veteran stated he had not seen any mental health providers since 2012, but he continued to take an antidepressant.  He reported symptoms of depressed mood; anxiety; chronic sleep impairment; disturbances of mood and motivation; and difficulty adapting to stressful circumstances, including work or a work-like setting.  The examiner noted the Veteran had diagnoses of chronic, severe PTSD and secondary alcohol abuse in full sustained remission, and assigned a GAF score of 55.  The examiner stated the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity.

On review of the record, the Board finds that the disability picture presented by the Veteran's PTSD prior to September 13, 2010 more accurately reflects a 70 percent disability rating, but no higher.  During that period, the Veteran's symptoms included passive suicidal ideation and obsessions, poor impulse control, and inability to establish and maintain effective relationships.  There is no indication; however, that prior to September 13, 2010, the Veteran had gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, or any other symptoms reflective of a higher 100 percent rating.  There is also no indication that since September 13, 2010, the Veteran had any symptoms reflective of a 100 percent rating.  The Board has carefully considered the level of impairment contemplated by the various levels delineated in the rating schedule and found that the evidence indicates that the overall level of disability for the entire appellate period most nearly approximates a 70 percent rating.  In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's PTSD with alcohol abuse.

Accordingly, the Board finds that entitlement to an initial disability rating of 70 percent prior to September 13, 2010 is warranted.  However, a rating in excess of 70 percent since then is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

TDIU

The Veteran has been granted TDIU, but only effective August 14, 2007.  The Veteran contends TDIU is warranted as of May 23, 2006, the date of the grant of service connection for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.).

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

From the time period of May 23, 2006 to August 13, 2007, the Veteran's service-connected disabilities include PTSD, rated 70 percent disabling; coronary artery disease, rated 60 percent disabling; type II diabetes mellitus with erectile dysfunction, rated 20 percent disabling; and degenerative joint disease, left shoulder, rated 20 percent disabling.  The combined schedular rating is 90 percent; therefore, the schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16 (a) is met.

For a veteran to prevail on a claim for TDIU, neither the veteran's nonservice-connected disabilities nor his advancing age may be considered.  38 C.F.R. § 4.19.  Also, it is necessary that the record reflect some factor that places the veteran in a different category than other veterans with equal ratings of disability.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A January 2007 letter from the Veteran's VA outpatient psychologist noted the Veteran's explosiveness affected his social and family life, he was constantly in strained relationships on his jobs, and that he was totally and permanently unemployable.

An April 2017 vocational assessment noted that, after review of the Veteran's claims file and an interview with the Veteran, he was unable to secure and follow substantially gainful employment between May 23, 2006 and August 14, 2007, as a result of his PTSD.  Specifically, the assessor noted the Veteran had difficulty with all basic requirements for maintaining substantially gainful employment since he last worked in 2004, including sustaining focus and attention for at least two hours, attending to work tasks free from distraction or interruption, and not engaging in outbursts or arguments on the job.

Based on a review of the evidence, the Board concludes that an award of TDIU is warranted between May 23, 2006 and August 13, 2007.  The ultimate question before the Board is whether the Veteran is capable of substantial gainful employment and this is a determination for the Board to make as the adjudicator of this appeal.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Considering all the evidence of record, the Board finds that the evidence weighs in favor of a finding that the Veteran is not capable of substantially gainful employment.  Most notably, the Veteran's VA treating psychologist and a private vocational assessor opined that his PTSD symptoms rendered him unemployable during this time frame.

Considering the severity of his service-connected PTSD, as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that from May 23, 2006 to August 13, 2007, he was unemployable due to his service-connected PTSD.  The evidence is in favor of the grant of a TDIU.  See 38 U.S.C.A §5107.

SMC at the Housebound Rate

The Veteran has been granted SMC based on housebound criteria, but only effective September 13, 2010.  The Veteran contends it is warranted as of May 23, 2006, the date of the grant of service connection for PTSD.

The Board notes that a claim for SMC is considered part and parcel of a claim for increased rating.  Akles v. Derwinski, 1 Vet. App 118 (1991).  Moreover, VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's PTSD, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).

Because SMC (and TDIU) claims are part-and-parcel of increased rating claims, the Board has jurisdiction over this matter without issuance of a statement of the case by the RO.  See Akles, 1 Vet. App at 121; Bradley, 22 Vet. App. at 294.

The entitlement the Veteran seeks is based on "statutory housebound."  When a Veteran has a single disability rated totally disabling, and additional disabilities independently rated a combined 60 percent disabling or more, regulations provide for the payment of SMC at the housebound rate.  38 C.F.R. § 3.350 (i).  There is no need to establish factually that service-connected disabilities render a Veteran substantially confined to his dwelling.

The issue thus turns on whether the Veteran has a single disability rated totally disabling prior to September 13, 2010.

As discussed above, the Veteran was awarded TDIU as of May 23, 2006, based on his service-connected PTSD.

The Board finds that although his PTSD was not at 100 percent prior to September 13, 2010, for SMC purposes this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie, 24 Vet. App. at 251; see also Bradley, 22 Vet. App. at 293.  The Veteran's other service-connected disabilities were rated a combined 60 percent disabling.  Accordingly, the criteria for SMC at the "s" or housebound rate were met as of May 23, 2006, and the claim is granted.  38 C.F.R. § 3.350 (i).








							(Continued on the next page)

ORDER

An initial 70 percent disability rating prior to September 13, 2010 for PTSD with alcohol abuse is granted, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 70 percent from September 13, 2010 for PTSD with alcohol abuse is denied.

Entitlement to a TDIU is granted from May 23, 2006 to August 13, 2007, subject to the law and regulations governing the payment of monetary benefits.

SMC at the housebound rate is granted from May 23, 2006 to September 12, 2010, subject to the laws and regulations governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


